DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 12/22/21.
3.    Claims 1, 5, 8, 14, 18 and 21 to 24 have been amended. Claims 25 to 27 has been added. Claims 1 - 3, 5, 8 - 10, 14 - 16, 18 and 21 - 27 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 1 - 3, 5, 8 – 10, 14 – 16, 18 and 21 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schueller (US 20130053133) in view of Freeland (US 20120271762).
6.	Regarding claims 1, 8 and 14, Schueller discloses an electronic gaming machine (i.e. EGM 200) comprising (FIG. 2): 
a display device (i.e. display 202) (FIG. 2 and paragraph 36); 
a processor (i.e. processor 214) (FIG. 2 and paragraph 36); 
and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (paragraph 36): 
cause the display device (i.e. display 202) to display a transaction address (i.e. phone number 218), and responsive to a first message being communicated from a mobile device (i.e. mobile device 102) to the transaction address and responsive to a server (i.e. casino server 110) authorizing, based on the first message being communicated from the mobile device to the transaction address, a first transfer of a first amount of funds (i.e. 1000 credits) from a user account (i.e. credit card account or bank account described in paragraph 46), modify, by the first amount of funds (i.e. 1000 credits), a credit balance (i.e. executing the funding action, and updating the available funds for wagering on the electronic gaming machine described in the abstract) of the electronic gaming machine (FIG. 2; abstract and paragraphs 44 – 46 and 48),
wherein the first message comprises a first reference component (i.e. part 216)  identifying the first transfer of the first amount of funds (i.e. 1000 credits) (FIG. 2),
 and following the modification of the credit balance of the electronic gaming machine by the first amount of funds, at least the first amount of funds are available for wagering (i.e. the updated available funds (amount) for wagering on the electronic gaming machine as described in paragraph 7) (FIG. 2; abstract and paragraphs 7, 44 – 46 and 48),
 and responsive to a second, different message (i.e. a second different message with a different identifier associated with a different operation described in paragraph 52) being communicated from the mobile device to the same transaction address (i.e. common phone number described in paragraph 52) and responsive to the server authorizing, based on the second, different message being communicated from the mobile device to the transaction address, a second transfer of a second, different amount of funds (i.e. a (second) pre-specified amount described in paragraph 32) from the same user account (i.e. credit funding may come from a credit card account, bank account, or other such account of funds described in paragraph 46), modify, by the second, different amount of funds (i.e. a (second) pre-specified amount described in paragraph 32), the same credit balance of the electronic gaming machine (abstract and paragraphs 32, 44 – 46, 48 and 52 and FIG. 2; In various embodiments, common phone numbers 214, 218, 222 may be used to identify EGM 200 and each message 204, 206, 208 may use a different identifier associated with a different operation),
wherein the second, different message comprises a second, different reference component (FIG. 2 and paragraphs 32 and 52; In various embodiments, common phone numbers 214, 218, 222 may be used to identify EGM 200 and each message 204, 206, 208 may use a different identifier associated with a different operation),
and following the modification of the credit balance of the electronic gaming machine by the second, different amount of funds, at least the second, different amount of funds are available for wagering (i.e. the updated available funds (amount) for wagering on the electronic gaming machine as described in paragraph 7) (abstract and paragraphs 7, 32, 44 – 46, 48 and 52 and FIG. 2).
Schueller fails to explicitly disclose the following limitations:
the second, different reference component identifying the second transfer of the second, different amount of funds.
Freeland teaches the second, different reference component (i.e. the reference component of “send X amount” wherein X is a number other than 25.21 shown in FIG. 7) identifying the second transfer of the second, different amount of funds (i.e. an amount other than 25.21 shown in FIG. 7) (paragraphs 20, 43 and FIG. 7; paragraphs 20, 43 and FIG. 7 teaches a system that support monetary transactions between two parties using a mobile phone, in order for the system to function properly, the system must support different transaction amounts other than the example amount of 25.21 shown in FIG. 7).
Therefore, one ordinary skilled in the art at the time of the invention would have modified Schueller in view of Freeland to include the aforementioned method in order to achieve the predictable result of improving/enhancing player’s gaming transaction experience.
7.	Regarding claims 2, 9 and 15, Schueller discloses the transaction address comprises any of an e-mail address and a text message address (i.e. phone number/ text message address 218 shown in FIG. 2) (FIG. 2 and paragraphs 44 – 46).
8.	Regarding claims 3, 10 and 16, Schueller discloses the transaction address is associated with the electronic gaming machine (i.e. EGM 200 shown in FIG. 2) (FIG. 2; abstract and paragraphs 44 – 46 and 48).
10.	Regarding claims 5, 18 and 22, Schueller discloses the first reference component comprises a first key word (i.e. keyword of GT1782 for part 216 of FIG. 2) in any of a title of the first message and a body of the message (FIG. 2).
11.	Regarding claims 21, 23 and 24, Schueller discloses the second, different reference component comprises a second key word (i.e. the different identifiers described in paragraph 52) in any of a title of the second, different message and a body of the second, different message (abstract and FIG. 2 and paragraphs 32 and 52).  
12.	Claims 25 – 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schueller (US 20130053133) in view of Freeland (US 20120271762) and further in view of Oak (US 8647208).
13.	Regarding claims 25 – 27, the combination of Schueller and Freeland teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
the transaction address comprises a temporary transaction address.
Oak teaches:
the transaction address comprises a temporary transaction address (i.e. temporary IP address as described in Col 3, line 53 – Col 4, line 3) (Col 3, line 53 – Col 4, line 3).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Schueller and Freeland in view of Oak to include the aforementioned method in order to achieve the predictable result of enhancing/improving gaming data security.

Response to Arguments
14.	Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. 
15.	Regarding claims 1 - 3, 5, 8 - 10, 14 - 16, 18 and 21 - 27, the applicant argues that the combination of Schueller and Freeland references fail to teach all the newly amended limitations of the claims (Remarks, pages 8 - 11).
	The examiner respectfully disagrees.
	The combination Schueller and Freeland references teach all the newly amended limitations for claims 1 - 3, 5, 8 - 10, 14 - 16, 18 and 21 - 27 (see rejections above for details).
16.	Regarding claims 1 - 3, 5, 8 - 10, 14 - 16, 18 and 21 - 27, the applicant argues that the 103 rejections should be withdrawn because the proposed modification of Schueller with Freeland is completely contrary to the very purpose of Schueller (i.e., the employment of texting the same message identifying the same EGM to different addresses to request different operations) and thus destroys the principal operation of Schueller (Remarks, page 9).
	The examiner respectfully disagrees.
	The Schueller reference does not (explicitly) teaches away from the concept of texting the same message identifying the same EGM to different addresses to request different operations. The combination of Schueller and Freeland would only add additional (gaming) messaging options to the gaming system described by Schueller, the combination does not destroy the principal operation (i.e. the operation of transferring funds into the gaming machine) of Schueller.
	Therefore, the 103 rejections are being maintained.
17.	In response to applicant's argument (Remarks, pages 10 - 11) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).





Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715